El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso. Se funda en que la transcripción no se archivó dentro del tér mino de ley. Así resulta en efecto. El 17 de octubre de 1922 se dictó sentencia resolviendo el pleito en definitiva pol-la Corte de Distrito de Mayagüez. El 16 de noviembre se interpuso la apelación. No existe pliego de excepciones ni relación de pruebas. El 20 de diciembre de 1922 la parte apelada archivó su moción solicitando la desestimación del recurso, moción que fué notificada a la parte apelante el propio día 20 de diciembre de 1922. T no fué basta el 28 de diciembre de 1922, esto es, cuando habían transcurrido más de diez días después de vencido el término de ley y ocho después de notificada la moción de desestimación, que la parte apelante archivó la transcripción de los autos.
*492Bastaría la exposición de los anteriores hechos para, de acnerdo con la ley, y siguiendo la constante práctica de este tribunal, desestimar la apelación, pero la apelante presentó una moción, que requiere la consideración de la corte, ale-gando que en este caso concurren las circunstancias que ex-pone y que a su juicio justifican el ejercicio por parte de este tribunal de su poder inherente y del que le reconoce el artículo 140 del Código de Enjuiciamiento Civil, para per-mitir el archivo de la transcripción después de vencido el término de ley.
El término de treinta días para el archivo de los autos se fijó primeramente por las reglas de esta corte. Luego la Le-gislatura convirtió en ley el precepto reglamentario.
Las reglas de la corte disponen expresamente que cons-tituye una buena defensa el que la transcripción esté pre-sentada, aunque lo sea fuera de término, cuando se notifica la moción de desestimación, pero éste no es aquí el caso. Siendo ello así, tendría que demostrarse que concurren cir-cunstancias verdaderamente extraordinarias para que esta corte estuviera justificada en actuar en la forma.que pide la apelante.
En las apelaciones existe sólo un término jurisdiccional, el de la interposición del recurso. Una vez que el recurso ha sido interpuesto, todos los demás términos quedan su-jetos a la discreción de la corte que puede prorrogarlos y aún en casos extremos sustituirlos por nuevos plazos. Pero la discreción de la corte no es arbitraria. Y aquí no se ha presentado ninguna causa justa que explique por qué la ape-lante dejó de archivar la transcripción en tiempo o de soli-citar la prórroga del término fijado para ello por la ley.
Si bien el abogado que tuvo la dirección del asunto .re-gresó del Continente el día anterior al en que se vencía el término para apelar, la apelación se interpuso en tiempo. No es en ese trámite que se faltó. Después de interpuesto *493el recurso la ley le concedía a la apelante treinta días — tér mino prorrogable — para archivar sn transcripción en esta Corte Suprema. La circunstancia de residir dicho abogado en San Juan y tratarse de una sentencia dictada en Maya-güez, no le favorece. Los abogados que asumen la repre-sentación- de pleitos fuera del distrito de su residencia, según ya ha dicho esta corte, no tienen privilegio alguno. Si el abogado de Mayagüez a quien su colega de San Juan enco-mendó el asunto, hubiera recibido instrucciones detalladas, las hubiera cumplido, y si no lo hizo, de sn actuación res-ponde el abogado de San Juan.
Debe declararse con lugar la moción del apelado.

Desestimada la apelación.

' Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.